Title: To John Adams from Edward Cruft, 19 October 1822
From: Cruft, Edward
To: Adams, John


				
					My dear Sir
					Boston Thursday October 19. 1822
				
				I have seen Mr. Stuart, and he requests me to say he is ready at any moment to give you a sitting that is convenient to yourself, and it is unnecessary for me to add that we shall esteem it a great pleasure to have our house made acceptable to you—If agreable I would inform Mr Stuart the time you shall appoint to see him.—which I presume will be in the early part of the day.I am with great regard / & respect / My dear sir / Your friend 
				
					Edw. Cruft
				
				
			